PER CURIAM.
This appeal presents the same issue considered by this court in Goldberg v. Context Industries, Inc., 362 So.2d 974 (Fla. 3d DCA 1978), cert. denied, 370 So.2d 459 (Fla.1979),1 — whether an injured worker may recover worker’s compensation benefits against a wholly owned subsidiary corporation then bring a separate tort action against the parent corporation though both parent and the subsidiary are covered under the same worker’s compensation policy. On authority of Goldberg, supra, we again affirm the summary judgment granted in favor of the parent corporation.
Affirmed.

. In Wilkerson v. Gulfstream Land and Development Corporation, 402 So.2d 550 (Fla. 4th DCA 1981), our sister court expressly declined to follow Goldberg v. Context industries, Inc., supra, and reversed a summary judgment granted in favor of the parent corporation.